Case 1:20-cv-21141-UU Document 15 Entered on FLSD Docket 04/09/2020 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:20-cv-21141-UU

  YADIRA VALCARCEL,

        Plaintiff,

   v.

  PARKING MANAGEMENT SERVICES
  OF MIAMI, INC., et al.,

       Defendants.
 __________________________________/

                                              ORDER

        THIS CAUSE comes before the Court upon Defendant Parking Management Services of

 Miami, Inc.’s (“PMSM’s”) Motion to Dismiss Complaint (D.E. 9) (the “Motion”). The Court has

 considered the Motion and the pertinent portions of the record and is otherwise fully advised in the

 premises.

        In her Complaint (D.E. 1-1) (the “Complaint”), Plaintiff Yadira Valcarcel (“Plaintiff”)

 brings four counts for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 (“FLSA”), based on the alleged failure by PMSM and its agent Thomas R. Gigliotti, Jr. to pay

 Plaintiff minimum wage and overtime [Counts I–V], and as well as one count against PMSM

 under “Florida common law” for alleged unpaid wages [Count V]. On March 18, 2020, the Court

 entered its Order and Referral in Actions Brought Under the Fair Labor Standards Act (D.E. 7)

 (the “FLSA Order”), which—among other requirements—requires Plaintiff to file by May 1, 2020

 a “‘Statement of Claim’ (and if the Complaint does not contain the [required] information, an

 amended complaint that conforms to these requirements)” setting forth an initial estimate of the

                                                  1
Case 1:20-cv-21141-UU Document 15 Entered on FLSD Docket 04/09/2020 Page 2 of 3



 total amount of alleged unpaid wages, a preliminary calculation of such wages, the approximate

 period during which the FLSA violations occurred, and the nature of the wages (e.g., overtime or

 straight time).

         In the instant Motion, PMSM first seeks dismissal of the FLSA claims or, alternatively, a

 more definite statement, because the Complaint in its current form lacks the information required

 by the FLSA Order. D.E. 9 at 3–4. In response, Plaintiff argues that dismissal is not warranted

 because the FLSA Order gives her until May 1, 2020, to file her Statement of Claim. D.E. 11 at

 3–4. The Court agrees that dismissal is not warranted at this time and that a more definite statement

 will be provided by the Statement of Claim. However, Plaintiff is cautioned that she may not file

 the Statement of Claim alone—the FLSA Order expressly requires her to file “an amended

 complaint that conforms to these requirements” by May 1, 2020. If Plaintiff fails to comply with

 the FLSA Order in any respect, the denial of PMSM’s motion to dismiss now shall not prejudice

 PMSM from bringing a further motion based on any non-compliance.

         The second and final argument in PMSM’s motion is that Count V of the Complaint—

 purportedly under “Florida common law”—appears to actually be a claim Florida Minimum Wage

 Act (“FMWA”), Fla. Stat. § 448.110. D.E. 9 at 4–5. The FMWA contains a pre-suit notice

 requirement; PMSM argues that because Plaintiff failed to send the requisite pre-suit notice, Count

 V should be dismissed. See id. In response, Plaintiff doubles down on her framing of Count V as

 a claim under “Florida common law” and not under the FMWA. D.E. 11 at 4. But Plaintiff’s

 argument does not serve her: it is well-established that the FLSA preempts all common law claims

 for unpaid wages. See, e.g., Volcy v. Rose Mgmt. Props., Inc., No. 14-61418-CIV-

 ALTONAGA/O’Sullivan, 2014 WL 12861852, at *1–3 (S.D. Fla. Aug. 12, 2014) (collecting

 cases). Count V is due to be dismissed.

                                                  2
Case 1:20-cv-21141-UU Document 15 Entered on FLSD Docket 04/09/2020 Page 3 of 3



        ORDERED AND ADJUDGED that the Motion, D.E. 9, is GRANTED IN PART AND

 DENIED IN PART as set forth above. Plaintiff must file her amended complaint by May 1, 2020,

 as set forth in the FLSA Order, failing which PMSM may file a further motion to dismiss based

 on any non-compliance. Count V of the Complaint (D.E. 1-1) is DISMISSED. PMSM must file

 its answer to the remaining portions of the Complaint as pled within fourteen (14) days of the date

 of this Order.

        DONE AND ORDERED in Chambers at Miami, Florida, this _8th__ day of April, 2020.



                                                      _____________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

 cc:
 counsel of record via CM/ECF




                                                 3
